Exhibit 10.117

ENDO PHARMACEUTICALS HOLDINGS INC.

STOCK AWARD AGREEMENT

1. Award Grant. On [INSERT ORIGINAL DATE], American Medical Systems Holdings,
Inc. (“AMS”) granted to [INSERT PARTICIPANT NAME] (the “Participant”) an award
of restricted shares of AMS common stock. On June 17, 2011, on the merger of AMS
with a wholly-owned subsidiary of Endo Pharmaceuticals Holdings Inc. (the
“Company”), restricted share awards unvested at the time of the merger were
converted into restricted share awards, payable in Company common stock (“Common
Stock”), on the same terms and conditions as were applicable to such unvested
restricted share awards immediately prior to the merger. This Agreement
certifies that, following such conversion, the Participant holds an award of
[INSERT # OF SHARES] restricted shares of the Company’s common stock (the
“Restricted Shares”).

2. Subject to Plan. The Restricted Shares have been granted under the American
Medical Systems Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”) and the
terms of the Plan are incorporated herein by reference. In the event of any
conflict or inconsistency between this Agreement and the Plan, the provisions of
the Plan shall control. All capitalized terms used but not otherwise expressly
defined in this Agreement shall have the meaning ascribed to them in the Plan.

3. Risk of Forfeiture and Transferability Restrictions. The Participant’s right
to retain the Restricted Shares is subject to satisfaction of the vesting
conditions set forth herein. The Restricted Shares will vest and become
non-forfeitable, and the restrictions on transfer will lapse, on a cumulative
basis, as set forth in Exhibit A hereto, provided that the Participant is
employed or providing service to the Company or a Subsidiary on, and has been
continuously employed by or providing service to the Company or a Subsidiary
through, each such date. The Committee shall have the authority to modify the
vesting of any or all of the then-unvested Restricted Shares as and in the
manner set forth in the Plan. Prior to vesting on the terms and conditions
above, no right or interest of the Participant in the Restricted Shares will be
assignable or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise.

4. Rights as a Stockholder. Except as provided in Sections 3 above, the
Participant will have all voting, dividend, liquidation and other rights with
respect to the Restricted Shares upon the Participant becoming the holder of
record of such shares as if the Participant were a holder of record of shares of
unrestricted Common Stock; provided, however, that any dividends or
distributions (other than regular quarterly cash dividends) paid with respect to
any unvested portion of the Restricted Shares will be subject to the same
restrictions as the Restricted Shares to which such dividends or distributions
relate. No interest will be paid on such dividends or distributions.

5. Termination of Employment or Service. Subject to the authority of the
Committee under Section 12.4 of the Plan and to Sections 6 and 7, below:

(a) Subject to Section 5(b) below, if the Participant’s employment or other
service with the Company and all Subsidiaries terminates, for any reason, all
Restricted Shares unvested at the time of termination will be terminated and
forfeited.



--------------------------------------------------------------------------------

(b) Change in Control. If, on or prior to June 17, 2012, (i) the Company
terminates the Participant’s employment or other service with the Company and
all Subsidiaries for any reason other than death, Disability or Cause or
(ii) the Participant terminates employment with the Company for Good Reason,
then all unvested Restricted Shares will become immediately fully vested and
non-forfeitable.

6. Effects of Actions Constituting Cause. Notwithstanding anything in this
Agreement or the Plan to the contrary, in the event that the Participant is
determined by the Committee, acting in its sole discretion, to have committed
any action which would constitute Cause, irrespective of whether such action or
the Committee’s determination occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
this Agreement and all rights of the Participant under this Agreement and the
Plan shall terminate and be forfeited without notice of any kind. The Committee
may defer the vesting of Restricted Shares hereunder for a period of up to
forty-five (45) days in order for the Committee to make any determination as to
the existence of Cause.

7. Breach of Confidentiality, Non-Compete or Non-Solicitation. Notwithstanding
anything in this Agreement or the Plan to the contrary, in the event that the
Participant materially breaches the terms of any confidentiality, non-compete or
non-solicitation agreement entered into with the Company or any Subsidiary,
whether such breach occurs before or after termination of the Participant’s
employment or other service with the Company or any Subsidiary, the Committee in
its sole discretion may require the Participant to surrender Restricted Shares,
vested or unvested, and to disgorge any profits made or realized, in connection
with the Restricted Shares.

8. Participant. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, legal representatives or the
person or persons to whom the Restricted Shares may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

9. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

/S/ DAVID P. HOLVECK

Name:   David P. Holveck Title:   President & Chief Executive Officer   David P.
Holveck   Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Restricted Stock Award Agreement

Vesting Schedule

 

Date of Vest

   # of Vested Shares  

[INSERT VEST DATE]

     [INSERT # OF SHARES]   

[INSERT VEST DATE]

     [INSERT # OF SHARES]   

[INSERT VEST DATE]

     [INSERT # OF SHARES]   

[INSERT VEST DATE]

     [INSERT # OF SHARES]      

 

 

 

Total:

     [INSERT # OF SHARES]   